UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4818


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY DALE NICHOLS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:12-cr-00016-JPJ-PMS-1)


Submitted:   May 8, 2013                      Decided:   May 24, 2013


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles   Michael   Henter,  HENTERLAW,   PLC,   Charlottesville,
Virginia, for Appellant. Timothy J. Heaphy, United States
Attorney, Jason S. Beaton, Special Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry      Dale   Nichols      pleaded      guilty   to   conspiracy       to

provide a prohibited object to a federal inmate, in violation of

18 U.S.C. § 371 (2006); possession of heroin by an inmate, in

violation of 18 U.S.C. § 1791 (2006); and conspiracy to possess

with    intent     to    distribute     heroin,      in     violation    of   21    U.S.C.

§ 846    (2006).         The    district     court     sentenced       Nichols     to   151

months of imprisonment and he now appeals.                     Finding no error, we

affirm.

              On   appeal,      Nichols      challenges      the   reasonableness       of

the sentence.           We review a sentence for reasonableness, applying

an abuse of discretion standard.                     Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir. 2009).               In so doing, we examine the sentence

for     “significant        procedural        error,”       including     “failing      to

calculate      (or      improperly      calculating)        the    Guidelines       range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on   clearly       erroneous      facts,      or    failing    to    adequately

explain the chosen sentence.”                 Gall, 552 U.S. at 51.                We will

presume on appeal that a sentence within a properly calculated

advisory      Guidelines        range   is    reasonable.          United     States    v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United

States, 551 U.S. 338, 346-56 (2007) (upholding presumption of

                                              2
reasonableness    for     within-Guidelines     sentence).          We     have

thoroughly reviewed the record and conclude that the sentence is

both    procedurally    and   substantively   reasonable.         See    United

States v. Abu Ali, 528 F.3d 210, 271 (4th Cir. 2008) (appellate

court’s    conclusion     that    a   different    sentence        might     be

appropriate is insufficient to justify reversal of the district

court’s judgment).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented   in   the    materials

before this court and argument would not aid in the decisional

process.

                                                                    AFFIRMED




                                      3